Citation Nr: 0702729	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer to 
include as due to exposure to herbicides, including Agent 
Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.                 

In August 2005, the veteran appeared at a hearing before the 
undersigned.  During the hearing and in October 2005, the 
veteran submitted additional evidence and waived the right to 
have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).  A transcript of the hearing is in 
the record. 


FINDINGS OF FACT

1. The veteran was stationed in Korea from August 1969 to 
September 1970 and part of the time he served along the DMZ, 
but his unit has not been confirmed by the Department of 
Defense as having been affected by the use of Agent Orange. 

2. There is no competent evidence of actual exposure to 
herbicides during service.   

3. Prostate cancer was not affirmatively shown to have been 
present during service, prostate cancer was not manifested to 
a compensable degree within the one year of service, and 
prostate cancer, first diagnosed after service, is otherwise 
unrelated to an injury, disease, or event during service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and service connection for prostate cancer may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).      
The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in June 2004.  The veteran was notified of the 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.


As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, copies of his 
personnel records, and private medical records.  In addition, 
there is no need to provide the veteran with an examination 
since there is no evidence of herbicide exposure during 
service and no evidence indicating the post-service prostate 
cancer might otherwise be related to military service.  Thus, 
as there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Where a veteran served ninety days or more of active military 
service, and cancer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, cancer shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

Service personnel records show that the veteran served in 
Korea from August 1969 to September 1970 with Company A, 1st 
Battalion, 32nd Infantry Regiment, 7th Infantry Division.  He 
received hazardous duty pay and his duties included combat 
patrols and the supervision of observation posts within the 
DMZ.  

The available service medical records are negative for any 
complaint or finding of prostate cancer.  

After service, private medical records disclose that in March 
2000 the veteran was diagnosed with prostate cancer, and he 
had a radical prostatectomy. 

In August 2005, the veteran testified that he had never 
served in Vietnam.  He stated that in August 1969 he was sent 
to the DMZ in Korea for six months.  According to the 
veteran, his unit was on the southern border of the DMZ and 
their mission was to defend South Korea from invaders from 
North Korea.  He maintained that the area where his unit was 
stationed was sprayed with Agent Orange.  The veteran also 
noted that the streams and springs that he filled his canteen 
from in that area had also been sprayed with Agent Orange.  
According to the veteran, due to his in-service herbicide 
exposure, he later developed prostate cancer.  The veteran's 
representative indicated that in the alternative, even if 
herbicide spraying had ceased 10 days prior to the veteran's 
arrival in the Korean DMZ, the residuals of the herbicide 
spraying were still present when the veteran arrived in Korea 
in August 1969.  In support of that contention, the veteran's 
representative submitted copies of medical articles on the 
health effects of herbicide exposure from the Internet.

In a statement, dated in August 2005, D.P.C., MD, stated that 
after reviewing the veteran's records it was his opinion that 
it was as least as likely as not that the veteran's prostate 
cancer was a residual of exposure to Agent Orange in Korea in 
1969.   

Analysis

Prostate cancer was not shown to be present during service 
and prostate cancer was not documented until 2000, almost 30 
years after service, which is well beyond the one-year 
presumptive period after separation from service for 
manifestation of cancer as a chronic disease under 
38 U.S.C.A. § 1112.  For these reasons, prostate cancer is 
not shown to have had onset during service or during the one-
year presumptive period for a chronic disease. 38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.303, 3.307. 3.309. 

The remaining questions are whether the veteran was exposed 
to Agent Orange in Korea and whether such exposure is related 
to prostate cancer, first diagnosed after service. 

The Department of Defense has confirmed that the herbicide, 
Agent Orange, was used in Korea from April 1968 to July 1969 
along the DMZ, but not in the DMZ itself.  The size of the 
treated area was a strip 151 miles long and up to 350 yards 
wide from the fence to the north of the civilian control 
line.  The herbicide was applied through hand spraying and by 
hand distribution of the pelletized herbicide. Although 
restrictions were put in place to limit potential for spray 
drift, run-off, and damage to food crops, records indicate 
that effects of spraying were observed as far as 200 meters 
down wind.  Units in the area during the period of use of the 
herbicide included the 3rd Battalion of the 32nd Infantry 
Regiment, but not the 1st Battalion of the 32nd Infantry 
Regiment.  

Since the veteran did not serve in Vietnam during the Vietnam 
era, the presumption of exposure to herbicide agents to 
include exposure to Agent Orange and the presumption of 
service connection for prostate cancer for a veteran who 
served in Vietnam during the Vietnam era do not apply.   
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Nevertheless, the veteran may show that he was actually 
exposed to herbicides to include Agent Orange while serving 
on the DMZ in Korea.  

As the veteran's unit has not been confirmed by the 
Department of Defense as a unit affected by the use of Agent 
Orange along the DMZ in Korea, and as there is no objective 
evidence of such exposure, there is no factual foundation to 
conclude that the veteran was exposed to Agent Orange, and 
the veteran's testimony alone does not establish that he was 
actually exposed to Agent Orange.   

As for the medical articles and the opinion of D.P.C., MD, 
about the health effects of exposure to Agent Orange, 
including prostate cancer, VA recognizes that prostate cancer 
is associated with exposure to herbicides to include Agent 
Orange, but the question here is whether or not the veteran 
was actually exposed to Agent Orange. And neither the medical 
articles nor the physician's opinion goes to proof of the 
veteran's actual exposure to Agent Orange. 

In the absence of evidence that the veteran was actually 
exposed to Agent Orange, the preponderance of the evidence, 
namely, the service personnel records and the documentation 
of the Department of Defense, is against the claim that the 
veteran was exposed to Agent Orange in Korea, while serving 
along the DMZ, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for prostate cancer to include as due to 
exposure to herbicides, including Agent Orange, is denied.   



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


